UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OS INTERNATIONAL, INC.,
                               Plaintiff,
                                                                        ORDER
                     – against –
                                                                   19 Civ. 3238 (ER)
TAIYO SEAFOOD NY INC.,
                               Defendant.


Ramos, D.J.:

         On January 29, 2020, the Court directed the parties to provide a status update by

February 5, 2020. Doc. 29. Neither party did so. Ve parties are hereby ORDERED to ﬁle a

status report by May 1, 2020. Failure to comply with this Order may result in sanctions,

including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.
